Title: From James Madison to Robert Pollard &amp; Son, 20 September 1823
From: Madison, James
To: Robert Pollard &amp; Son


        
          Gentlemen.
          Sepr. 20. 1823
        
        Mr. Js. Maury of Liverpool informs me that he addressed to you, by the Lucilla Capt: Chander a Basket Marked JM containing a Chesse [sic]. You will oblige me by sending it round to Fredg. to the care of Wm. S. Stone, and noting to me the amount of duties & all other charges, which shall be duly remitted to you. With friendly respects.
        
          J.M.
        
      